Citation Nr: 1534593	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

While the Veteran originally filed a service connection claim for PTSD, claims of service connection for psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

In December 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The medical opinion was received in April 2015 and a clarification opinion was then requested.   The addendum clarification opinion was received in May 2015.  The Veteran was provided an opportunity to submit additional evidence.  A July 2015 appellate brief was submitted but no additional evidence was submitted.   

In his substantive appeal, the Veteran requested to appear before a member of the Board for a hearing.  Per his request, a May 2013 hearing was scheduled, but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the May 2013 hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  


FINDING OF FACT

After resolving reasonable doubt in favor of the Veteran, his PTSD with major depressive disorder and substance abuse is related, at least in part, to an in-service personal assault.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with major depressive disorder and substance abuse have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2014). 

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran contends that his psychiatric condition began in service as a result of in-service harassment and personal assault.  He asserts that he reported the harassment and the personal assault to his supervisor but that nothing was done.  He further contends that he abused drugs and alcohol in service as a result of the personal assault and that he reported his substance abuse in service in order to leave the military and get away from his attackers. 

The Veteran's service treatment records reveal that his entrance examination report and separation examination report noted that he had a normal psychiatric evaluation.  The Veteran's service personnel records revealed that he was discharged in September 1970 for misconduct; namely admitted alcohol and drug abuse.  

Significantly, the Board notes that the Veteran's VA treatment records and Social Security Administration records include a diagnosis of PTSD.  A November 2010 VA psychologist, after evaluation of the Veteran, rendered the diagnosis of PTSD related to military and non-military stressors.  The psychologist specifically noted that symptoms meet the criteria for military-related PTSD.  

The Veteran was afforded a VA examination in January 2011.  During the examination, the Veteran stated that he was verbally and physically assaulted during service.  He further stated that he reported his drug use in order to separate from the military.  After review of the record, the examiner stated that the Veteran did not meet the criteria for any psychiatric disorder prior to entering the military.  The examiner opined that the Veteran did not have a diagnosis of PTSD as the Veteran's symptoms from the in-service assault do not meet the necessary criteria.  Instead, the examiner diagnosed major depressive disorder and alcohol dependency.  The examiner stated that the Veteran has a longstanding history of alcohol dependency since return from the military and that although major depressive disorder surfaced in 2010, the alcohol dependency could have masked his major depressive disorder for many years until he achieved some sobriety.  

In December 2014, the Board requested a medical specialist opinion in order to resolve the conflicting medical opinions.  The April 2015 specialist noted that there was no credible evidence to support a diagnosis of PTSD as the service treatment records contained no corroborating evidence of an in-service personal assault.  In regards to major depressive disorder and substance abuse, he stated that "it is at least as likely as not that this diagnosis is not related to the reported personal assaults in service. . ."  The Board then asked for clarification, however, the same opinion was provided. 

Initially, the Board must note that the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

Thus, despite the January 2011 VA examination report which stated that there was no corroborating evidence of the in-service personal assault, the Board finds the November 2010 VA treatment record to be highly probative in corroborating the in-service personal assault.  Although the treatment record is based on statements made to the mental health professional by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Here, the Veteran's in-service personal assault is documented in the medical evidence and the November 2010 VA psychologist rendered a diagnosis of PTSD, at least in part, as a result of the Veteran's military service.  

In light of the November 2010 VA treatment record, the January 2011 VA examination report, and the VHA medical opinion and addendum, the Board must find that the evidence is at least in equipoise.  Thus, reasonable doubt must be resolved in the Veteran's favor.  Additionally, the Board finds it significant that the January 2011 VA examiner stated that the Veteran has a longstanding history of alcohol dependency since return from the military and that although major depressive disorder surfaced in 2010, the alcohol dependency could have masked his major depressive disorder for many years until he achieved some sobriety.  Accordingly, after resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD with major depressive disorder and substance abuse is warranted.     


ORDER

Service connection for PTSD with major depressive disorder and substance abuse is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


